Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 5  of U.S. Patent No. 11251002 in view of Sloan et al. (US 8917024).

Regarding claim 1 of the instant application, all limitations of claim 1 are similar to or  contained in claim 5 of US 11251002, except for “wherein the plurality of barbs are configured to bite into a surface of the faceplate to hinder removal of the control device from the mechanical switch.”
Sloan discloses the plurality of barbs are configured to bite into a surface of the faceplate to hinder removal of the control device from the mechanical switch (Fig. 4A, barbs interpreted as the snaps 160 which also hinder removal as they snap in).

Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the snaps 160, as taught by Sloan in the system of US 11251002 because these would enable fastening two objects together, as disclosed by Sloan.

Regarding claim 5 of the instant application, all limitations of claim 5 are similar to or  contained in claim 5 of US 11251002, except for “wherein the plurality of barbs are configured to bite into a surface of the faceplate to hinder removal of the control device from the mechanical switch.” This limitation is similarly analyzed as in claim 1 above.


Claim 11 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16  of U.S. Patent No. 11251002 .  Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 11 of the instant application, all limitations of claim 11 are similar to or  contained in claim 16 of US 11251002, with ,merely wording differences (e.g. claim 11 of the  instant application recites “opening” whereas claim 16 of US 11251002 recites “gap”).




Allowable Subject Matter
Claims 2 - 4, 6 – 10, 12 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1, 11 and their dependents  would be allowable if the Double Patenting rejection above were overcome. 


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to attaching electrical objects to each other:

Gretz (US 8445779) discloses two gang electrical box for rapid mounting using hole saw.
Swatsky et al. (US 20140117859) discloses a controllable light source with a faceplate.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632